          Case 1:20-cv-02997-AJN Document 61 Filed 03/31/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     3/31/2021


 Bigu Haider, et al.,

                        Plaintiffs,
                                                                                 20-cv-2997 (AJN)
                –v–
                                                                                      ORDER
 Lyft, Inc.,

                        Defendant.




ALISON J. NATHAN, District Judge:

        Before the Court are a motion to compel arbitration (Dkt. No. 14), a motion to dismiss

(Dkt. No. 20), a motion for discovery (Dkt. No. 32), and a motion to amend (Dkt. No. 52). In a

separate Opinion & Order, the Court denied Lyft’s motion to compel arbitration insofar as it

sought to compel arbitration under the Federal Arbitration Act.

        The Court will grant the drivers leave to amend their complaint. Rule 15 requires that

leave to amend be “freely given” absent “undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment,” or some other compelling reason. Foman v. Davis, 371 U.S. 178, 182 (1962). Lyft

does not contend that the drivers’ proposed amendment would be futile, and the Court does not

infer bad faith from the timing of their motion. Given that this case is in its infancy and the

Court has not yet entered a scheduling order, it concludes that Lyft would not be prejudiced by

amendment.
          Case 1:20-cv-02997-AJN Document 61 Filed 03/31/21 Page 2 of 3




       The Court also requires further briefing on the motion to compel arbitration under state

law. The parties’ briefing does not adequately address two issues that bear on the Court’s

analysis. First, it is not obvious to the Court that the choice-of-law provision in Lyft’s terms of

service would not require the application of California law. The choice-of-law provision states

that California law shall apply “[e]xcept as provided in Section 17.” Section 17 states that the

arbitration provision shall be governed by the FAA, but it does not provide that California law

shall not govern where the FAA is inapplicable. Second, the parties have not addressed whether

the opinion in Islam v. Lyft, Inc., No. 20-cv-3004 (RA), 2021 WL 871417 (S.D.N.Y. Mar. 9,

2021)—which decided the same issues among the same parties—should collaterally estop Islam

from resisting arbitration under state law. Since the Court would defer consideration of the

motions pending further briefing in any case, amendment will not result in any significant

additional delay.

       The Court thus administratively DENIES without prejudice Lyft’s motion to compel

arbitration under state law (Dkt. No. 14); administratively DENIES without prejudice its motion

to dismiss (Dkt. No. 20); administratively DENIES without prejudice the drivers’ motion for

discovery (Dkt. No. 32); and GRANTS the drivers’ motion to amend (Dkt. No. 52). The drivers’

amended complaint shall be filed no later than April 30, 2021. Any renewed motion to compel

arbitration under state law or to dismiss shall be filed no later than May 21, 2021. The drivers

shall have two weeks from the filing of such motion to respond, and Lyft shall have one week

from the filing of a response to reply. In their briefing on any renewed motion to compel

arbitration under state law, the parties should address the applicability of California law and the

preclusive effect of Judge Abrams’s opinion in Islam v. Lyft, Inc., No. 20-cv-3004 (RA), 2021

WL 871417 (S.D.N.Y. Mar. 9, 2021), as set forth in this order.



                                                  2
          Case 1:20-cv-02997-AJN Document 61 Filed 03/31/21 Page 3 of 3




       The Court will set a discovery schedule following the disposition of any renewed motion

to compel arbitration under state law or to dismiss.

       This resolves Docket Numbers 14, 20, 32, and 52.


       SO ORDERED.



Dated: March 31, 2021                                __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 3
